Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

Pleasant Kids, Inc.

 

And 

 

Next Group Holdings, Inc.

 

 

 

August 15, 2015



 



 





 

THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this "Agreement") is
entered into as of this 15 day of August, 2015 by and between Pleasant Kids,
Inc., a Florida corporation, and its Shareholders (hereinafter together with its
subsidiaries referred to as “PLKD”) and Next Group Holdings, Inc., a Florida
corporation (“NGH”), which owns Next CALA, Inc. (94%); Meimoun & Mammon, LLC
(100%); NxtGn, Inc. (65%); Next Mobile, LLC (100%); and Next Mobile 360, LLC
(100%), (NGH hereinafter together with each of the foregoing entities may be
referred to collectively as the "NGH Group"), upon the following premises:

 

Premises

 

WHEREAS, PLKD is a publicly held corporation organized under the laws of the
State of Florida and it intended to develop and distribute bottled water
designed for children;

 

WHEREAS, NGH is a privately held corporation organized under the laws of the
State of Florida, and NGH is to be considered as being in the telephonic and
communications industry;  

 

WHEREAS, the boards of directors of NGH and PLKD have determined that it is in
the best interests of their respective corporations and their respective
shareholders that the corporations effect the Share Exchange subject to and on
the terms and conditions set forth herein, including PLKD’s acquiring 100% of
the issued and outstanding securities of NGH in exchange for the issuance of
75,357,083 shares of PLKD common stock, par value $.001 per share, and 8,600,000
shares of PLKD Series B Preferred Stock, par value $.001 per share as further
set forth in this Agreement;

 



2

 

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from, it is hereby agreed as follows:

 

ARTICLE I

 

Section 1.01 Terms of the Deal

  

(a) PLKD and its Principals, jointly and severally, hereby represent and
warrant, to NGH and the Next Group Parties (defined below) the following: (I)As
of the date hereof and the Closing, (a) PLKD has 9.5 Billion shares of common
stock authorized with a par value of $0.001 (each a "Common Share), of which
14,642,917Common Shares are issued and outstanding; (b) 50,000,000 shares of
Series A Preferred are authorized it being understood the Series A Preferred are
entitled to vote 25 shares of Common stock per 1 share of Series A Preferred
Stock; it being further understood issued and are convertible into Common Stock
at a ratio of 25 shares of Common Stock per 1 share of Series A Preferred Stock;
it being understood holders of all of the issued and outstanding Series A
Preferred will convert to Common Shares as provided below and/or all Series A
Preferred will be cancelled and no longer authorized promptly after Closing; and
(c)10,000,000 shares of Series B Preferred Stock are authorized and 10,000,000
are issued and outstanding; it being understood the Preferred B Shares are
entitled to vote 1,000 shares of Common Stock per 1 share of Series B Preferred
Stock and are not convertible into Common Stock; and (ii) PLKD has no options,
convertible securities, warrants and/or other rights convertible or exchangeable
for stock (common or preferred or otherwise) in PLKD authorized nor issued and
outstanding except for (x) $109,110 in Convertible Notes held by LG Capital,
Service Trading Company of which $62,000.00 is outstanding, , and (y)
approximately $35,000 of Convertible Notes issued to Service Trading Company
LLC, and recently raised by Company and thus credited against the $150,000
described below; it being understood that as precondition to Closing all
Convertible Notes shall be consolidated and all Converted Notes if converted
cannot in the aggregate receive more than 9.9% of the total issued and
outstanding Common Shares in PLKD; it being further understood that none of the
Convertible Notes are convertible to preferred stock.

 

(b) As of the Closing (as defined below), PLKD and its directors shall appoint
Arik Maimon as Chief Executive Officer, President, and Chairman of the Board of
Directors effective immediately as of Closing. The other unfilled Officer and
Director positions such as Treasurer, and Secretary, will be appointed by the
those person(s) serving as Board of Director(s) of NGH as of the Closing and
shall serve at the leisure as board of director members of PLKD. As a
precondition to Closing, NGH must receive a commitment of at least $500,000 of
debt and/or equity capital raise in a form satisfactory to NGH.

 

(c) At Closing, NGH shall cause its shareholders to transfer and assign100% of
their respective shares in NGH to PLKD in exchange for the issuance of
75,357,083 common shares (subject to restrictions described below) in PLKD by
PLKD, which shares represent as of the Closing 75.357% of the total issued and
outstanding Common Shares of PLKD on a fully diluted basis including, without
limitation, after the conversion and/or cancellation of the Class A Preferred
Shares but excluding the Class B Preferred Shares as described below; it being
understood that immediately following this exchange PLKD will have a total of
100,000,000 million issued and outstanding Commons Shares on a fully diluted
basis. As indicated below, it is the intention that such exchange qualify as tax
free reorganization under Section 368(a)(1)(B) of the Internal Revenue Code of
1986, as amended (the “Code”).

 



2

 

 

(d) The 75,357,083 common shares in PLKD shall be distributed and issued to and
as follows:

 



  Name of Shareholder  No. of Common Shares to be Issued 75,357,083   Percent of
Total Shares Issued as part of Exchange    Arik Meimoun   36,364,314    48.256%
  Laivi Forta   876,403    1.163%   Natali Dadon   876,403    1.163%   Michael
De Prado   6,199,627    8.227%   Ali Guven Kivilcim   7,119,737    9.448%  
Huseyin Kizanlikli   21,358,458    28.343%   Vedat Kalkuz   437,825    0.581%  
Larry Kolb   437,825    0.581%   David Bernard   876,403    1.163%   Deng
Ventures, LLC   591,553    0.785%   Jung M. Park   218,536    0.290%   Totals 
 75,357,083    100.000%



  

Each of the shareholders listed in the above table may be referred to herein
collectively as the '"Next Group Parties". Laivi Forta, Natali Dadon, David
Bernard, Deng Ventures, LLC, and Jung M. Park hereby agree to vote their
respective shares in the same manner as voted by Arik Meimoun until either Arik
Meimoun no longer has shares in PLKD, the death or disability of Arik Meimoun,
or with respect to those shares sold by any of the foregoing.

 

(e) At Closing, NGH shall cause the Next Class B Group (as defined below) in the
percentages indicated in the below table to acquire from Robert Rico and Calvin
Lewis, and they hereby agree to sell to the Next Group Parties in such
percentages indicated in the table below, 10,000,000 of the PLKD Preferred Class
B shares (collectively, the “Class B Shares”) which represents 100% of the total
issued and outstanding Preferred Class B shares in PLKD on a on a fully diluted
basis free and clear of all liens and restrictions for $115,000 ($150,000 less
the $35,000 already paid). Robert Rico and Calvin Lewis, jointly and severally,
hereby represent and warrant to PLKD, NGH and the Next Class B Group (who are
third party beneficiaries under this Agreement) that they own all of the Class B
Shares authorized issued and outstanding free and clear of all liens, claims and
encumbrances. The Class B Shares shall be held in escrow by an escrow agent
selected by Arik Meimoun until the entire $115,000 has been paid to Robert Rico
and Calvin Lewis; it being further understood that the voting powers and other
rights relating the Series B Preferred shares while held in escrow belong to the
Next Class B Group issued such shares and not the pledge (Robert Rico and Calvin
Lewis), unless there is a Class B Default (defined below)which is not cured
within 5 business days after receipt of notice of such default; it being
understood if there is a Class B Default that is not cured the voting rights of
the Class B Shares shall belong to Robert Rico and Calvin Lewis in the following
percentages respectively 50% and 50% (“Seller Percentages”). A Class B Default
shall mean failure to pay Robert Rico (“Rico”) and Lewis (“Lewis) on a timely
basis the payments described in the below portion of this paragraph and Rico and
Lewis deliver written notice of such default to the Next Class B Group and a 5
business day opportunity to cure. The $115,000 shall be paid to Rico and Lewis
based on their Seller Percentages in the following manner: 23% of any debt or
equity capital raised by PLKD, NGH and/or any of the NGH Group during the three
month period following Closing. . PLKD and NGH shall cause the recipient of the
debt or equity capital (“Recipient”) to disburse such 23% within two business
days after receipt by the Recipient to Robert Rico and Calvin Lewis based on
their respective Seller Percentages. If the 23% is not timely disbursed, 10%
simple annual interest will begin to accrue on the undisbursed amount plus a
$500 dollar per day penalty will be owed until the unpaid 23% is disbursed. If
Rico and Lewis have not been paid in full during such three (3) month period,
then PLKD and NGH shall have 1 year from the end of such 3 month period to pay
any portion of the $115,000 which remains outstanding and the Class B Shares
held in escrow shall serve as collateral and be considered pledged as security
in favor of Rico and Lewis. The parties acknowledge that as of the date hereof,
$35,000 of $650,000 has been raised and the entire amount was paid to Mr. Rico
and Mr. Lewis. Therefore, the $150,000 owed has been reduced by $35,000 and only
$115,000 is outstanding.

 



3

 

 

Once the $115,000 has been paid to Rico and Lewis the Class B Shares will be
released from escrow and distributed to the Next Class B Group who are as
follows and in amounts described in the below table:

 



  Name of Shareholder  No. of
Class B Shares to be Issued 10,000,000   Percent of Total Shares Issued as part
of Exchange    Arik Meimoun   4,350,000    43.500%   Laivi Forta   100,000  
 1.000%   Natali Dadon   100,000    1.000%   Michael De Prado   700,000  
 7.000%   Ali Guven Kivilcim   812,500    8.125%   Huseyin Kizanlikli 
 2,437,500    24.375%   Larry Kolb   50,000    0.500%   Vedat Kalkuz   50,000  
 0.500%   PLKD shall redeem for $1 the following Class B Shares and thus
following amount shall be authorized but not issued   1,400,000    14.000%  
Totals   10,000,000    100.000%



 



4

 

 

(f) As of the Closing, the holders of the Preferred Class A shares, will convert
into 10,000,000 Common Shares ("Pleasant Kids Parties Common Shares"), divided
among the following: 4,000,000 Common Shares shall be registered to Robert Rico;
3,000,000 Common Shares shall be registered to Calvin Lewis; 2,100,000 Common
Shares shall be registered to Haim Yeffet; 450,000 Common Shares shall be
registered to Jerry Miller; and 450,000 Common Shares shall be registered to
Karen Sierra (Rico, Lewis, Yeffet, Miller, and Sierra, all, collectively, the
"Pleasant Kids Parties"). The holders of the remaining amount of Preferred Class
A Shares shall be redeemed by PLKD for $1 and as of the Closing there will be no
Preferred Class A Shares and all Preferred Class A Shares shall be cancelled.
PLKD at or shortly after Closing shall amend its articles of incorporation to
eliminate Preferred Class A Shares as being authorized. The issuance of the
Pleasant Kids Parties Common Shares shall not dilute the Next Group Parties
percent ownership of the total issued and outstanding shares on a fully diluted
basis in PLKD. To avoid confusion as of and immediately after the closing, the
Next Group Parties shall own shares representing 75.357%, the Pleasant Kids
Parties shall own shares representing 10% and others shall own the remainder
percent (14.643%) of the total issued and outstanding shares of Common Stock
based on One Hundred Million Common Stock Shares outstanding in the PLKD. In
conjunction with the delivery of the Common Shares to the Pleasant Kids Parties
the Company will also deliver all necessary documentation so that the Pleasant
Kids Parties can deposit their Common Shares with a broker dealer, (such
documentation will include but not be limited to; Board Resolution issuing the
shares; Reliance letter, Non-Affiliate Letters, and Affirmation Letters, in each
case to the extent accurate and reasonable; it being understood that PLKD shall
not have to incur significant expenses to accomplish the foregoing; it being
further understood PLKD will not have to make those shares publicly traded). By
signing below, the Pleasant Kids Parties hereby irrevocably (coupled with an
interest) assign all their voting rights in Common Shares of PLKD to Arik Maimon
for as long as they hold the Pleasant Kids Parties Common Shares in the original
names; however, as soon as the Pleasant Kids Parties Common Shares are sold the
voting rights return to those who acquired the shares; it being understood the
Pleasant Kid Parties shall sign voting proxies in a form satisfactory to Arik
Meimoun delivering such voting rights to Arik Meimoun; it being understood that
failure to sign such voting proxies shall give Arik Meimoun the right to acquire
all of the Pleasant Kid Party (who did not sign) shares in PLKD for $1.

 

(g) The Pleasant Kids Parties hereby agree to the following (the "Leak Out
Agreement"): (a) no Pleasant Kid Party shall sell or agree to sell any shares in
PLKD for a term of six months from the issuance of the Common Shares (the "Leak
Out Period"); (b) no Pleasant Kids Party shall be entitled to nor shall sell
more than 10% of the PLKD shares owned (as of the first day of each 30 day
period) by such party in any such 30 consecutive day period ("Leak Out
Percentage") [As an example, if a shareholder had 12,000,000 shares that
shareholder would only be able to sell 1,200,000 shares per 30 day period]; it
being understood that the unused or unutilized portion Leak Out Percentage does
not rollover to the next 30 day period and cannot be combined. For instance, if
on January 1 (first day of 30 day period) shareholder owned 1,000,000 shares
then such shareholder may only sell 100,000 during the 30 day period beginning
on January 1; and (c) During the Leak Out Period, PLKD will not be permitted to
reverse split its common shares and PLKD will have the first right of refusal to
purchase the Pleasant Kids Parties Leak Out Percentage for a 20 percent discount
to market based on the highest trading price of the Common stock over the 10
trading days prior to the Rights Notice (defined below), during the first 10
days of every month prior to selling to the market.

 



5

 

 

(h) The Pleasant Kids Parties hereby represent and warrant to NGH and the Next
Group Parties (who are third party beneficiaries to this Agreement) that, as of
the date of this Agreement, the Company duly owes the total amount of $108,668
to two officers of the Company, Robert Rico and Calvin Lewis, for funds they
from time to time loaned to the Company, and that, of such total amount, $91,693
remains owed to Mr. Rico and $16,975 remains owed to Mr. Lewis (collectively,
the "Officer Loan Debts"). The Pleasant Kids Parties, jointly and severally,
hereby further represent and warrant to NGH and the Next Group Parties (who are
third party beneficiaries of this Agreement) that, as of the date of this
Agreement and the Closing, the Company also owes Messrs. Rico and Lewis,
collectively, the amount of $203,487 in deferred compensation (the "Deferred
Officer Compensation"). Robert Rico and Calvin Lewis hereby jointly and
severally represent and warrant to NGH and the Next Group Parties (who are third
party beneficiaries of the entire Agreement) that (a) PLKD has no liabilities,
claims, and/or obligations (the "Liabilities") except as set forth herein
(whether known or unknown, contingent or otherwise) and the $42,000 owed to
Frank Iglesias and (b) PLKD is not subject to any claims, leases, obligations,
lawsuits, proceedings, investigations, or otherwise , and (c) The total issued
and outstanding stock and owners thereof are set forth in Exhibit B and there
are no other issued stock and/or convertible securities or options except as
specifically described herein. The representations and warranties made by the
parties in this Agreement shall survive Closing for 3 years or the applicable
statute of limitations period, whichever is longer. The current business (the
assets and liabilities, known and unknown) of PLKD which exists immediately
prior to the date hereof will be spun off into a new entity of which the Next
Group Parties and PLKD shall not receive any ownership interest in such new
entity. All Liabilities shall be assumed by the entity taking on the legacy
assets and Robert Rico and Calvin Lewis shall cause PLKD to be released from all
such Liabilities within six months after the closing. Additionally, Rico and
Lewis, shall jointly and severally indemnify and hold harmless PLKD and NGH from
any and all liabilities relating to the business of PLKD operating prior to the
date hereof and pay any reasonable indemnificable obligation upon reasonable
request by PLKD and/or NGH within 10 days of such request even if made in
advance. ; it being understood any liabilities not satisfied may be satisfied
and reduce the amounts owed to Rico and Lewis dollar for dollar. In the final
definitive agreement, Rico and Lewis rather than PLKD will make various
representations and warranties relating to claims, liabilities, lawsuits,
contracts, debts and so forth. The new entity and Rico and Lewis shall be
jointly and severally responsible for any and all tax implications relating to
the spin off imposed on the PLKD, NGH or any of this subsidiaries or affiliates.

 

(i) Upon the completion of the payment of the remaining $115,000 to Messrs. Rico
and Lewis, collectively, they shall irrevocably forgive, discharge, cancel, and
extinguish 100% of the Officer Loan Debts and 100% the Deferred Officer
Compensation in consideration of this Agreement, at the Closing irrevocably
selling, convey, and transferring to Messrs. Rico and Lewis, free and clear of
any liens and encumbrances, essentially all title, rights, and interest in and
appurtenant to all of the legacy assets of Pleasant Kids, Inc. relating to its
Alkaline Waters and All Natural Juices products (the "Pleasant Kids Beverage
Business"), including, without limitation, all copyrighted, trademarked,
website, marketing materials, contracts, and intellectual properties of the
Pleasant Kids Beverage Business, and all accounts receivable and accounts
payable relating thereto, as well as all existing contracts with Miami
Children's Hospital, Milam's Markets IGA, ISSF, Ritz-Carlton, and Sunshine
Beverage relating to the Pleasant Kids Beverage Business; and after such spin
off the Pleasant Kids Beverage Business shall be owned and operated by Messrs.
Rico and Lewis as an entirely separate business with no affiliation to the
Company.

 

(j) Within 72 days of Closing or as required by law, NGH shall provide PLKD and
all regulatory authorities of competent jurisdiction and purview with audited
financial statements as required by the rules and regulations promulgated by the
Securities and Exchange Commission and other applicable laws and regulations.

 



6

 

 

(k)  Following the delivery of the audited financials, PLKD shall begin the
process of changing its name to Next Group Holdings, or a similar name which
does not include any or all of the words ''Pleasant Kids".

 

(l) Before the legal deadlines for such filings, PLKD shall file all required
documentation with the Securities and Exchange Commission, FINRA, and such other
regulatory bodies as necessary and required to legally effect the transactions
contemplated herein.

 

ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF NGH

 

As an inducement to, and to obtain the reliance of PLKD, NGH represents and
warrants as follows:

 

Section 2.01 Organization.  NGH is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Florida, and has
the corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, including qualification
to do business as a foreign corporation in the states or other jurisdictions in
which the character and location of the assets owned by it or the nature of the
business transacted by it requires qualification, except where failure to be so
qualified would not have a material adverse effect on its business. Included in
the NGH Schedule 2.01 are complete and correct copies of the Articles of
Incorporation and Bylaws of NGH as currently in effect.  The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of NGH's Articles of
Incorporation.  NGH has taken all actions required by law, its Articles of
Incorporation, or otherwise, to authorize the execution and delivery of this
Agreement.  NGH has full power, authority, and legal right and has taken all
action required by law, it’s Articles of Incorporation, and otherwise, to
consummate the transactions herein contemplated.

 

Section 2.02 Capitalization.  The authorized capitalization of NGH consists of
1,000,000 shares of common stock, and no shares of preferred stock, of which
860,000common shares are currently issued and outstanding and -0- shares of
preferred stock are currently issued and outstanding.  All issued and
outstanding shares are legally issued, fully paid, and non-assessable and not
issued in violation of preemptive or other rights of any person.

 

Section 2.03 Subsidiaries and Predecessor Corporations.  NGH does not have any
predecessor corporation(s), but does have ownership interests in the following
entities and the percentage ownership next to it: (Next CALA, Inc. (94%);
Meimoun & Mammon, LLC (100%); NxtGn, Inc. (65%); Next Mobile, LLC (100%); and
Next Mobile 360, LLC (100%)) as further disclosed on Schedule 2.03, and does not
own, beneficially or of record, any shares of any other corporation, except as
disclosed in Schedule 2.03.  The term Next Group for purposes of this Agreement
includes NGH and those entities it has an ownership interest in.

 



7

 

 

Section 2.04 Financial Statements.

 

(a) Included in the Next Group Schedule2.04 are (I) the audited balance sheets
and the related statements of operations of Next Group as of and for the period
ended December 31, 2013 and 2014 and unaudited balance sheets and the related
statements of operations of NGH as of and for the period ended June 30, 2015.

 

(b) All such financial statements have been prepared in accordance with
generally accepted accounting principles. The Next Group balance sheets present
a true and fair view as of the date of such balance sheet of the financial
condition of Next Group.  Next Group did not have, as of the date of such
balance sheets, except as and to the extent reflected or reserved against
therein, any liabilities or obligations (absolute or contingent) which should be
reflected in the balance sheets or the notes thereto, prepared in accordance
with generally accepted accounting principles, and all assets reflected therein
are properly reported and present fairly the value of the assets of Next Group
in accordance with generally accepted accounting principles.

 

(c) NGH has filed all federal, state or local income and/or franchise tax
returns required to be filed by it from inception to the date hereof.  Each of
such income tax returns reflects the taxes due for the period covered thereby,
except for amounts which, in the aggregate, are immaterial.

 

Section 2.06 Options or Warrants.  On the Closing Date, there will be no
existing options, warrants, calls, or commitments of any character relating to
the authorized and unissued common stock of NGH.

 

Section 2.11 No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
an event of default under, or terminate, accelerate or modify the terms of any
material indenture, mortgage, deed of trust, or other material contract,
agreement, or instrument to which NGH is a party or to which any of its
properties or operations are subject.

 

Section 2.13 Compliance With Laws and Regulations.  Except as set forth in the
NGH Schedule 2.13, to the best of its knowledge, NGH has complied with all
applicable statutes and regulations of any federal, state, local or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets, or condition of NGH or except to the extent that noncompliance would not
result in the occurrence of any material liability for NGH.

 

Section 2.15 Approval of Agreement.  The board of directors of NGH has
authorized the execution and delivery of this Agreement by NGH and has approved
this Agreement and the transactions contemplated hereby, and will recommend to
the NGH Shareholders that the Exchange be accepted by them.

 



8

 

 

Section 2.18 NGH Schedules.  NGH has delivered or shall deliver to PLKD the
schedules described herein, which are collectively referred to as the " NGH
Schedules"

 

NGH shall cause the NGH Schedules and the instruments and data delivered to PLKD
hereunder to be promptly updated after the date hereof up to and including the
Closing.

 

It is understood and agreed that not all of the schedules referred to above have
been completed or are available to be furnished by NGH.  NGH shall have until
August 30, 2015, to provide such schedules.

 

Section 1.20 Valid Obligation.  This Agreement and all agreements and other
documents executed by NGH in connection herewith constitute the valid and
binding obligation of NGH, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

Section 1.21 Securities Law Representations.  The stockholders of NGH will agree
in writing to acquire the shares of PLKD common stock for investment purposes
only, for their own account and not with an intention of distribution as
contemplated by the provisions of Section 2(11) of the Securities Act of 1933
(“Securities Act”).  The stockholders of NGH will represent in writing that they
are each an “accredited investor” as such term is defined in Rule 501(a) of
Regulation D under the Securities Act.  Such shares of PLKD common stock are
“restricted securities,” as that term is defined in Rule 501(a) of the
Securities Act, and the certificates evidencing such shares shall bear customary
restrictive transfer legends and be subject to stop-transfer instructions.  

 

ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF PLKD

 

As an inducement to, and to obtain the reliance of NGH and the Next Group
Parties, except as set forth in the PLKD Schedules (as hereinafter defined),
PLKD, Rico and Lewis, jointly and severally, represent and warrant as follows:

 

Section 2.01 Organization.  PLKD is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Florida and has
the corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets, to carry on its business in
all material respects as it is now being conducted, and except where failure to
be so qualified would not have a material adverse effect on its business, there
is no jurisdiction in which it is not qualified in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification.  Included in the PLKD Schedules are complete and
correct copies of the Articles of Incorporation and Bylaws of PLKD as in effect
on the date hereof. The execution and delivery of this Agreement does not, and
the consummation of the transactions contemplated hereby will not, violate any
provision of PLKD's Articles of Incorporation or Bylaws.  PLKD has taken all
action required by law, its Articles of Incorporation, its Bylaws, or otherwise
to authorize the execution and delivery of this Agreement, and PLKD has full
power, authority, and legal right and has taken all action required by law, its
Articles of Incorporation, Bylaws, or otherwise to consummate the transactions
herein contemplated. Need copies of everything here like you originally asked of
ngh like articles and so forth

 



9

 

 

Section 2.02 Capitalization.  PLKD's authorized capitalization as of the Closing
consists of 9,500,000,000 shares of common stock, par value $.001, of which
14,642,917 shareare issued and outstanding, 50,000,000 shares of Series A
Preferred Stock, par value $.001, of which 50,000,000 shares are issued and
outstanding, and 10,000,000 shares of Series B Preferred Stock, par value $.001,
of which 10,000,000 shares are issued an outstanding.  All issued and
outstanding shares are legally issued, fully paid, and non-assessable and not
issued in violation of the preemptive or other rights of any person.

 

Section 2.03 Subsidiaries and Predecessor Corporations.  PLKD's subsidiaries are
disclosed in Schedule 2.03.  For purposes hereinafter, the term "PLKD" also
includes those subsidiaries, if any, set forth on Schedule 2.03.

 

Section 2.04 Securities Filings; Financial Statements.

 

(a)   Since February 27, 2008, PLKD has timely filed all forms, reports and
documents required to be filed with the Securities and Exchange Commission
(“SEC”), and has heretofore delivered to NGH, in the form filed with the SEC,
(i) all quarterly and annual reports on Forms 10-Q (or 10-QSB) and 10-K (or
10-KSB) filed since February 27, 2008, and (ii) all other reports filed by PLKD
with the SEC since February 27, 2008 (collectively, the "SEC Reports"). The SEC
Reports (i) were prepared in accordance with the requirements of the Securities
Exchange Act of 1934, as appropriate, and (ii) did not contain any untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were madeSection 2.05 Options or
Warrants.  There are no, and as of Closing there will be no, existing options,
warrants, calls, or commitments of any character relating to the authorized and
unissued securities of PLKD.

 

Section 2.06 Litigation and Proceedings.  There are no actions, suits,
proceedings or investigations pending or, to the knowledge PLKD after reasonable
investigation, threatened by or against PLKD or affecting PLKD or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind
except as disclosed in Schedule 2.06.  PLKD has no knowledge of any default on
its part with respect to any judgment, order, writ, injunction, decree, award,
rule or regulation of any court, arbitrator, or governmental agency or
instrumentality or any circumstance which after reasonable investigation would
result in the discovery of such default.

 

Section 2.07 Material Contract Defaults.  PLKD is not in default in any respect
under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets or
condition of PLKD and there is no event of default in any respect under any such
contract, agreement, lease, or other commitment in respect of which PLKD has not
taken adequate steps to prevent such a default from occurring.

 



10

 

 

Section 2.08 No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of, any indenture,
mortgage, deed of trust, or other material agreement or instrument to which PLKD
is a party or to which any of its assets or operations are subject.

 

Section 2.09 Governmental Authorizations.  PLKD has all licenses, franchises,
permits, and other governmental authorizations, that are legally required to
enable it to conduct its business operations in all material respects as
conducted on the date hereof.  Except for compliance with federal and state
securities or corporation laws, as hereinafter provided, no authorization,
approval, consent or order of, of registration, declaration or filing with, any
court or other governmental body is required in connection with the execution
and delivery by PLKD of this Agreement and the consummation by PLKD of the
transactions contemplated hereby.

 

Section 2.10 Compliance With Laws and Regulations.  To the best of its
knowledge, PLKD has complied with all applicable statutes and regulations of any
federal, state, or other applicable governmental entity or agency thereof,
except to the extent that noncompliance would not materially and adversely
affect the business, operations, properties, assets or condition of PLKD or
except to the extent that noncompliance would not result in the occurrence of
any material liability.  This compliance includes, but is not limited to, the
filing of all reports to date with federal and state securities and corporation
authorities.

 

 Section 2.11 Approval of Agreement.  The board of directors of PLKD has
authorized the execution and delivery of this Agreement by PLKD and has approved
this Agreement and the transactions contemplated hereby and, if necessary and
appropriate, will recommend to its shareholders that they approve this Agreement
and the transactions contemplated hereby.       

 

Section 2.12 Continuity of Business Enterprises.  PLKD has no commitment or
present intention to liquidate PLKD or sell or otherwise dispose of a material
portion of PLKD's business or assets until following the consummation of the
transactions contemplated hereby.

 

Section 2.13 Valid Obligation.  This Agreement and all agreements and other
documents executed by PLKD in connection herewith constitute the valid and
binding obligation of PLKD, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefor may be brought.

 

ARTICLE III

THE SHARE EXCHANGE

 

Section 3.01 The Share Exchange.  On the terms and subject to the conditions set
forth in this Agreement, on the Closing Date (as defined in Section 3.03), PLKD
will acquire 100% of the issued and outstanding securities of NGH in exchange
for the issuance of 75,357,083shares of PLKD common stock, par value $.001 per
share, and 8,600,000 shares of PLKD Series B Preferred Stock, par value $.001
per share, and the payment of $150,000 ($35,000 already paid) to Robert Rico and
Calvin Lewis

 



11

 

 

Section 3.02 Closing.  The closing ("Closing") of the transactions contemplated
by this Agreement shall be on a date, at such place and at such time as the
parties may agree ("Closing Date"), but not later than August 15, 2015, subject
to the completion of the NGH Public Company Accounting Oversight Board (“PCAOB”)
approved audit and the right of PLKD to extend such Closing Date by up to an
additional sixty days.   AND CONDITIONS UNDER THIS AGREEMENT.  

 

Section 3.03 Closing Events.  At the Closing, PLKD, NGH and each of the
Accepting Shareholders shall execute, acknowledge, and deliver (or shall ensure
to be executed, acknowledged, and delivered) any and all certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings or other
instruments required by this Agreement to be so delivered at or prior to the
Closing, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.  

 

Section 3.04 Termination.

 

(a)This Agreement may be terminated by the board of directors of either PLKD or
NGH at any time prior to the Closing Date if:

 

   i.there shall be any actual or threatened action or proceeding before any
court or any governmental body which shall seek to restrain, prohibit, or
invalidate the transactions contemplated by this Agreement and which, in the
judgment of such board of directors, made in good faith and based upon the
advice of its legal counsel, makes it inadvisable to proceed with the Share
Exchange; or          ii.any of the transactions contemplated hereby are
disapproved by any regulatory authority whose approval is required to consummate
such transactions (which does not include the Securities and Exchange
Commission) or in the judgment of such board of directors, made in good faith
and based on the advice of counsel, there is substantial likelihood that any
such approval will not be obtained or will be obtained only on a condition or
conditions which would be unduly burdensome, making it inadvisable to proceed
with the Share Exchange.

 

In the event of termination pursuant to this paragraph (a) of Section 3.04, no
obligation, right or liability shall arise hereunder, and each party shall bear
all of the expenses incurred by it in connection with the negotiation, drafting,
and execution of this Agreement and the transactions herein contemplated.

 

(b)This  Agreement may be terminated by the board of directors of PLKD at any
time prior to the Closing Date if:

 

  i. there shall have been any change after the date of the latest balance sheet
of NGH in the assets, properties, business, or financial condition of NGH, which
could have a materially adverse effect on the financial statements of NGH listed
in Section 1.04(a) taken as a whole, except any changes disclosed in the NGH
Schedules;

 



12

 

 

  ii. the board of directors of PLKD determines in good faith that one or more
of NGH's conditions to Closing in Article V has not occurred, through no fault
of NGH;           iii. NGH shall fail to comply in any material respect with any
of its covenants or agreements contained in this Agreement or if any of the
representations or warranties of NGH contained herein shall be inaccurate in any
material respect, where such noncompliance or inaccuracy has not been cured
within ten days after written notice thereof.

 

If this Agreement is terminated pursuant to this paragraph (b)(i), (ii) or (iii)
of  Section 3.04, this Agreement shall be of no further force or effect, and no
obligation, right or liability shall arise hereunder, except  that NGH shall
bear its own costs in connection with the negotiation, preparation, and
execution of this Agreementand qualifying the offer and sale of securities to be
issued in the Share Exchange under the registration requirements, or an
exemption from the registration requirements, of state and federal securities
laws.

 

(b)This Agreement may be terminated by the board of directors of NGH at any time
prior to the Closing Date if:

  

  i PLKD shall fail to comply in any material respect with any of its covenants
or agreements contained in this Agreement or if any of the representations or
warranties of PLKD or rico or lewis contained herein shall be inaccurate in any
respect, here such noncompliance or inaccuracy has not been cured within ten
days after written notice thereof.

 

Conditions of this deal not met

match plkd

 

If this Agreement is terminated pursuant to this paragraph (c) of Section 3.04,
this Agreement shall be of no further force or effect, and no obligation, right
or liability shall arise hereunder, except that PLKD shall bear its own costs
incurred in connection with the negotiation, preparation and execution of this
Agreement.

 

ARTICLE IV

SPECIAL COVENANTS

 

Section 4.01 Access to Properties and Records.  PLKD will afford to NGH the
officers and authorized representatives of the other full access to the
properties, books and records of PLKD in order that each may have a full
opportunity to make such reasonable investigation as it shall desire to make of
the affairs of the other, and will furnish the other with such additional
financial and operating data and other information as to the business and
properties of PLKD as the other shall from time to time reasonably request.
 Without limiting the foregoing, as soon as practicable after the end of each
fiscal quarter (and in any event through the last fiscal quarter prior to the
Closing Date), each party shall provide the other with quarterly internally
prepared and unaudited financial statements.

 



13

 

  

Section 4.02 Delivery of Books and Records.  At the Closing, NGH shall deliver
to PLKD the originals of the corporate minute books, books of account,
contracts, records, and all other books or documents of NGH and NGH, Inc., its
subsidiary, now in the possession of NGH or its representatives.

 

Section 4.03 Third Party Consents and Certificates.  PLKD and NGH agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein contemplated.

 

Section 4.04 Consent of NGH Shareholders.  NGH shall use its best efforts to
obtain the consent of all NGH shareholders to participate in the Share Exchange.

 

Section 4.05 Actions Prior to Closing.

 

(a)From and after the date of this Agreement until the Closing Date and except
as set forth in the NGH Schedules or as permitted or contemplated by this
Agreement, PLKD (subject to paragraph (d) below) and NGH respectively, will
each:

 



    i. carry on its business in substantially the same manner as it has
heretofore;             ii. maintain and keep its properties in states of good
repair and condition as at present, except for depreciation due to ordinary wear
and tear and damage due to casualty;             iii. maintain in full force and
effect insurance comparable in amount and in scope of coverage to that now
maintained by it;             iv. perform in all material respects all of its
obligations under material contracts, leases, and instruments relating to or
affecting its assets, properties, and business;             v. use its best
efforts, taking into account its cash situation, to maintain and preserve its
business organization intact, to retain its key employees, and to maintain its
relationship with its material suppliers and customers; and             vi.
fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws and all rules, regulations,
and orders imposed by federal or state governmental authorities.



  

(b)From and after the date of this Agreement until the Closing Date, neither
PLKD nor NGH will:

 



    i. make any changes in their articles of incorporation or bylaws; or

 



14

 

 

    ii. (ii) enter into or amend any contract, agreement, or other instrument of
any of the types described in such party's schedules, except that a party may
enter into or amend any contract, agreement, or other instrument in the ordinary
course of business involving the sale of goods or services.



 

Section 4.06 Sales Under Rule 144, If Applicable.

 

(a)PLKD will use its best efforts to at all times comply with the reporting
requirements of the Securities Exchange Act of 1934 (the "Exchange Act"),
including timely filing of all periodic reports required under the provisions of
the Exchange Act and the rules and regulations promulgated thereunder.

 

(b)Upon being informed in writing by any such person holding restricted stock of
PLKD that such person intends to sell any shares under Rule 144 of the
Securities Act of 1933 (including any rule adopted in substitution or
replacement thereof), PLKD will certify in writing to such person that it has
filed all of the reports required to be filed by it under the Exchange Act, in
satisfaction of the current public information condition of Rule 144.

 

(c)If any certificate representing any such restricted stock is presented to
PLKD's transfer agent for registration of transfer in connection with any sale
theretofore made under Rule 144, provided such certificate is duly endorsed for
transfer by the appropriate person(s) or accompanied by a separate stock power
duly executed by the appropriate person(s), in each case with reasonable
assurances that such endorsements are genuine and effective, and is accompanied
by an opinion of counsel satisfactory to PLKD and its counsel that the transfer
has complied with the requirements of Rule 144, PLKD will promptly instruct its
transfer agent to register such shares and to issue one or more new certificates
representing such shares to the transferee and, if appropriate under the
provisions of Rule 144, free of any stop transfer order or restrictive legend.
 The provisions of this Section 4.06 shall survive the Closing and the
consummation of the transactions contemplated by this Agreement.

 

Section 4.07 Indemnification.

 

(a)NGH hereby agrees to indemnify PLKD and each of the officers, agents and
directors of PLKD as of the date of execution of this Agreement against any
loss, liability, claim, damage, or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing, or
defending against any litigation, commenced or threatened, or any claim
whatsoever), to which it or they may become subject arising out of or based on
any inaccuracy appearing in or misrepresentations made under Article I of this
Agreement.  The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement.

 



15

 

 

(b)PLKD same for rico and lewis hereby agrees to indemnify NGH and each of the
officers, agents, and directors of NGH as of the date of execution of this
Agreement against any loss, liability, claim, damage, or expense (including, but
not limited to, any and all expense (including atty fees and costs) whatsoever
reasonably incurred in investigating, preparing, or defending against any
litigation, commenced or threatened, or any claim whatsoever), to which it or
they may become subject arising out of or based on any inaccuracy appearing in
or misrepresentation made under Article II of this Agreement, liabilities of
plkd not being assumed, taxes, …. The indemnification provided for in this
paragraph shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement. Must advance the money

 

Section 4.08 Management.

 



  (a)   On the Closing date, PLKD’s board of directors shall thereafter appoint
Arik Maimon, to the PLKD board of directors; after which the current officers
and directors (Robert Rico, Calvin Lewis, Ken Weidrich) will resign from their
positions with PLKD.         (b)   On the Closing date, the newly comprised
board of directors shall appoint Arik Maimon as Chief Executive Officer, and
President, and such other officer as they deem necessary or appropriate.



 

ARTICLE V

UNITED STATES INCOME TAX TREATMENT

 

Section 5.01 United States Income Tax Treatment.

 

For all United States income tax purposes, the Parties intend for the Share
Exchange to qualify as a tax-free reorganization under Section 368(a)(1)(B) of
the Code. The Parties shall report the Share Exchange for all United States
income tax purposes consistent therewith, and shall not take any position
inconsistent with this Section 4.1 in the course of any tax audit, tax review or
tax litigation matter relating hereto.

 



16

 

 

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF PLKD

 

The obligations of PLKD under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:

 

Section 6.01 Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by NGH in this Agreement were true when made
and shall be true at the Closing Date with the same force and effect as if such
representations and warranties were made at and as of the Closing Date (except
for changes therein permitted by this Agreement).  NGH shall have performed or
complied with all covenants and conditions required by this Agreement to be
performed or complied with by NGH prior to or at the Closing.  PLKD shall be
furnished with a certificate, signed by a duly authorized executive officer of
NGH and dated the Closing Date, to the foregoing effect.

 

Section 6.02 Officer’s Certificate.  PLKD shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
NGH to the effect that no litigation, proceeding, investigation, or inquiry is
pending, or to the best knowledge of NGH threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in the NGH Schedules, by or
against NGH, which might result in any material adverse change in any of its
assets, properties, business, or operations.

 

Section 6.03 No Material Adverse Change Prior to the Closing Date.  There shall
not have occurred any change in the financial condition, business, or operations
of NGH, nor shall any event have occurred which, with the lapse of time or the
giving of notice, is determined to be unacceptable by PLKD using the criteria
set forth in Section 1.18.

 

Section 6.04 Good Standing.  NGH shall have received a certificate of good
standing from the State of Florida, as of a date within ten days prior to the
Closing Date, certifying that NGH is in good standing as a corporation in the
State of Florida.

 

Section 6.05 Approval by NGH Shareholders.  The Share Exchange shall have been
accepted, and shares delivered in accordance with Section 3.01, by the holders
of not less than 90% of the outstanding common stock of NGH unless a lesser
number is agreed to by PLKD.

 

Section 6.06 No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.   

 

Section 6.07 Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of PLKD, NGH and NGH, Inc. after the Closing Date on the basis as
presently operated shall have been obtained.

 

Section 6.08 Other Items.

 

(a)PLKD shall have received a list of NGH, Inc.'s shareholders containing the
name, address, and number of shares held by each accepting NGH, Inc. shareholder
as of the date of Closing, certified by an executive officer of NGH as being
true, complete and accurate; and

 



17

 

 

(b)PLKD shall have received such further opinions, documents, certificates or
instruments relating to the transactions contemplated hereby as PLKD may
reasonably request.

  

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF NGH

 

The obligations of NGH under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:

 

Section 7.01 Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by PLKD in this Agreement were true when
made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing Date.

 

Section 7.02 Officer’s Certificate.  NGH shall have been furnished with
certificates dated the Closing Date and signed by duly authorized executive
officers of PLKD, to the effect that no litigation, proceeding, investigation or
inquiry is pending, or to the best knowledge of PLKD threatened, which might
result in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement or by or against PLKD which might result in any
material adverse change in any of its assets, properties or operations.

 

Section 7.03 No Material Adverse Change Prior to the Closing Date.  There shall
not have occurred any change in the financial condition, business or operations
of PLKD that is determined to be unacceptable by NGH.

 

Section 7.04 Good Standing.  NGH shall have received a certificate of good
standing from the Secretary of State of the State of Florida or other
appropriate office, dated as of a date within ten days prior to the Closing Date
certifying that PLKD is in good standing as a corporation in the State of
Florida.

 

Section 7.05 No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

Section 7.06 Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of PLKD, NGH and NGH, Inc. after the Closing Date on the basis as
presently operated shall have been obtained.

 



18

 

 

Section 7.07 Other Items.  NGH shall have received such further opinions,
documents, certificates, or instruments relating to the transactions
contemplated hereby as NGH may reasonably request.

 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.01 Brokers.  PLKD and NGH agree that, except as set out on Schedule
8.01 attached hereto, there were no finders or brokers involved in bringing the
parties together or who were instrumental in the negotiation, execution or
consummation of this Agreement.  PLKD and NGH each agree to indemnify the other
against any claim by any third person for any commission, brokerage, or finder's
fee arising from the transactions contemplated hereby based on any alleged
agreement or understanding between the indemnifying party and such third person,
whether express or implied from the actions of the indemnifying party.

 

Section 8.02 Governing Law.  This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to the matters of state law, with the laws of the State of
Florida and the laws of the State of Florida, without giving effect to
principles of conflicts of law thereunder.  Each of PLKD and NGH irrevocably
consents and agrees that any legal or equitable action or proceedings arising
under or in connection with this Agreement shall be brought exclusively in the
United States District Court for the District of Florida.

 

Section 8.03 Notices.  Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by facsimile, overnight courier or registered mail or
certified mail, postage prepaid, addressed as follows:

 

If to PLKD, to:     

 

Robert Rico

C/O Pleasant Kids, Inc.

2600 W. Olive Avenue,

SFBurbank, California 95150

 



19

 

 

If to NGH, to:

 

Arik Maimon, CEO

Next Group Holdings, Inc.

1111 Brickell Avenue, Suite 2200

Miami, Florida 33131

 

With copies (that shall not constitute notice) to:    

 

Law Office of Andrew Coldicutt

Attn: Andrew Coldicutt

1220 Rosecrans Street, PMB 258

San Diego, CA 92106

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by facsimile and receipt is confirmed by telephone, and (iv) three
days after mailing, if sent by registered or certified mail.

 

Section 8.04 Attorney’s Fees.  In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney's fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.

 

Section 8.05 Confidentiality.  Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement.  In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.

 



20

 

 

Section 8.06 Public Announcements and Filings.  Unless required by applicable
law or regulatory authority, none of the parties will issue any report,
statement or press release to the general public, to the trade, to the general
trade or trade press, or to any third party (other than its agents and advisors
and representatives in connection with the transactions contemplated hereby) or
file any document, relating to this Agreement and the transactions contemplated
hereby, except as may be mutually agreed by the parties. Copies of any such
filings, public announcements or disclosures, including any announcements or
disclosures mandated by law or regulatory authorities, shall be delivered to
each party at least one business day prior to the release thereof.

 

Section 8.07 Schedules; Knowledge.  Each party is presumed to have full
knowledge of all information set forth in the other party's schedules delivered
pursuant to this Agreement.

 

Section 8.08 Third Party Beneficiaries.  This contract is strictly between PLKD
and NGH, and, except as specifically provided, no director, officer, stockholder
(other than the NGH, Inc. shareholders), employee, agent, independent contractor
or any other person or entity shall be deemed to be a third party beneficiary of
this Agreement.

 

Section 8.09 Expenses.  Subject to Sections 3.05 and 8.04 above, whether or not
the Share Exchange is consummated, each of PLKD and NGH will bear their own
respective expenses, including legal, accounting and professional fees, incurred
in connection with the Share Exchange or any of the other transactions
contemplated hereby.

 

Section 8.10 Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.

 

Section 8.11 Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two years.

 

Section 8.12 Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.  For purposes of this Agreement,
facsimile signatures shall be deemed original signatures.

 

Section 8.13 Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may by amended by a writing signed by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party for whose benefit the provision is intended.

 

Section 8.14 Best Efforts.  Subject to the terms and conditions herein provided,
each party shall use its best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by it under this Agreement so that the
transactions contemplated hereby shall be consummated as soon as practicable.
 Each party also agrees that it shall use its best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the transactions contemplated herein.

 



21

 

         

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers, as of the date first-above written.

 

est:                                  

 



By: /s/ Calving Lewis   By: /s/ Robert Rico           Calvin Lewis, Individually
and
President of Pleasant Kids, Inc.                                 Robert Rico,
Individually and as
Chief Executive Officer of Pleasant Kids, Inc.



 



  Next Group Holdings, Inc.         By: /s/ Arik Maimon     Arik Maimon    
Chief Executive Officer

  

22



 

 